 1   MONA TAWATAO (SBN: 128779)                       CARLY J. MUNSON (SBN: 254598)
     Equal Justice Society                            BRIDGET CLAYCOMB (SBN: 312001)
 2   1939 Harrison Street, Suite 818                  LAUREN LYSTRUP (SBN: 326849)
     Oakland, California 94612                        Disability Rights California
 3   Telephone: (415) 288-8700                        1831 K Street
     Facsimile: (510) 338-3030                        Sacramento, California 95811
 4   Email: mtawatao@equaljusticesociety.org          Telephone: (916) 504-5800
                                                      Facsimile: (916) 504-5801
 5                                                    Email: carly.munson@disabilityrightsca.org
 6                                                           bridget.claycomb@disabilityrightsca.org
                                                             lauren.lystrup@disabilityrightsca.org
 7
     MICHAEL HARRIS (SBN: 118234)                     ANTIONETTE DOZIER (SBN: 244437)
 8   National Center for Youth Law                    RICHARD ROTHSCHILD (SBN: 67356)
     405 14th Street, Floor 15                        Western Center on Law and Poverty
 9
     Oakland, California 94612                        3701 Wilshire Boulevard, Suite 208
10   Telephone: (510) 835-8098                        Los Angeles, California 90010
     Facsimile: (410) 835-8099                        Telephone: (213) 487-7211
11   Email: mharris@youthlaw.org                      Facsimile: (213) 487-0242
                                                      Email: adozier@wclp.org
12   Attorneys for Plaintiffs                                rrothschild@wclp.org
13                                 UNITED STATES DISTRICT COURT
14                                EASTERN DISTRICT OF CALIFORNIA
15
     BLACK PARALLEL SCHOOL BOARD;                      CASE NO. 2:19-CV-01768-TLN-KJN
16   S.A., by and through his Next Friend, AMY
     A.; K.E., by and through his Next Friend,
17
     JENNIFER E.; C.S., by and through his
18   General Guardian, SAMUEL S.; on behalf of
     themselves and all others similarly situated,     ORDER APPROVING SAMUEL S. AS
19                                                     MINOR PLAINTIFF C.S.’S GENERAL
                    Plaintiffs,                        GUARDIAN PURUSANT TO FED. R.
20                                                     CIV. P. 17(C)(1) AND LOCAL RULE
     v.                                                202(a)(1)
21
     SACRAMENTO CITY UNIFIED SCHOOL
22   DISTRICT; JORGE A. AGUILAR,                       Hon. Troy L. Nunley
     Superintendent for Sacramento City Unified
23   School District; CHRISTINE A. BAETA,
     Chief Academic Officer for the Sacramento City
24   Unified School District; JESSIE RYAN,
     DARREL WOO, MICHAEL MINNICK,
25   LISA MURAWSKI, LETICIA GARCIA,
     CHRISTINA PRITCHETT, and MAI VANG,
26   members of the Sacramento City Unified
     School District Board of Education; THE
27   BOARD OF EDUCATION OF
     SACRAMENTO CITY UNIFIED SCHOOL
28   DISTRICT,

     Defendants.

 1
 1          The Court, having considered Plaintiff’s Notice of Samuel S.’s Guardianship of Minor
 2   Plaintiff C.S. (ECF No. 12) hereby finds that C.S. has brought this matter through an appointed
 3   legal representative, Samuel S., in accordance with Fed. R. Civ. P. 17(c)(1) and Local Rule
 4   202(a)(1).
 5          IT IS THEREFORE ORDERED that Samuel S., as C.S.’s court-appointed guardian, may
 6   maintain this action on his behalf pursuant to Fed. R. Civ. P. 17(c)(1). If Samuel S.’s
 7   guardianship is terminated before C.S. attains the age of majority, C.S. shall notify the Court of
 8   the change in guardianship status within thirty (30) days of the termination and shall seek
 9   appointment of a proper replacement representative.
10          IT IS SO ORDERED.
11   Dated: November 5, 2019
12

13

14
                                   Troy L. Nunley
15                                 United States District Judge
16

17

18

19
20

21

22

23

24

25

26
27

28
     Case No. 2:19-CV-01768-TLN-KJN
     ORDER APPROVING SAMUEL S. AS MINOR PLAINTIFF C.S.’s GENERAL GUARDIAN PURSUANT
     TO FED. R. CIV. P. 17(C)(1) AND LOCAL RULE 202(a)(1)                                                 1
 1
